Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the application filed on 09/29/2020. Currently, claims 1-20 are pending in the application.
  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al (US 20170256583 A1).

Regarding claim 1, Figures 1-9 of CHOI disclose a display device, comprising: 
a display substrate (100, [0031]) comprising a plurality of first pads (130, corresponds to 220 in Figure 4, [0038]) arranged in a first pad area and a plurality of second pads (140, corresponds to 230 in Figure 4) arranged in a second pad area, wherein the first pads and the second pads are arranged in different rows from the plurality of first pads; 
a circuit board (200) comprising a plurality of first circuit pads (220, [0041]) facing the plurality of first pads and a plurality of second circuit pads (230) facing the plurality of second pads; and 
an adhesive member (300, [0044]) between the display substrate and the circuit board and comprising an adhesive layer (310) and a plurality of conductive balls (330 and 320, [0044]) distributed therein; 
wherein a first density of first conductive balls overlapping the first pad area (of 320) is higher than a second density of second conductive balls overlapping the second pad area (of 330).

Regarding claim 3, Figures 1-9 of CHOI disclose that the display device of claim 1, wherein a first gap (between 130, corresponds to 220 in Figure 4) is defined as a gap between two neighboring pads of the plurality of first pads, and a second gap (between 140 corresponds to 230 in Figure 4) is defined as a gap between two neighboring pads of the plurality of second pads, and wherein the second gap is greater than the first gap.



Regarding claim 4, Figures 1-9 of CHOI disclose that the display device of claim 3, wherein a third gap is defined as a gap between two neighboring circuit pads (220) of the plurality of first circuit pads (220), and a fourth gap is defined as a gap between two neighboring circuit pads (230) of the plurality of second circuit pads (230), and wherein the fourth gap (between 230) is greater than the third gap (between 220).

Regarding claim 5, Figures 1-9 of CHOI disclose that the display device of claim 4, wherein the first gap corresponds to the third gap, and the second gap corresponds to the fourth gap (since pads 130 corresponds to 220 and 140 corresponds to 230).

Regarding claim 6, Figures 1-9 of CHOI disclose that the display device of claim 1, wherein the display substrate (100) defines a display area (VA, [0033]) and a non-display area (NVA); and the first pad area (130 is at I’ side) is closer to the display area (VA) than the second pad area (area of 140 at I).

Regarding claim 7, Figures 1-9 of CHOI disclose that the display device of claim 1, wherein the plurality of first pads (130 corresponds to 220 in Figure 4) are arranged along a first direction (DR1, [0048]) and two neighboring pads of the plurality of first pads are spaced from each other in the first direction, and the plurality of second pads (140 corresponds to 230 in Figure 4) are arranged along the first direction and two neighboring pads of the plurality of second pads are spaced from each other in the first direction, and wherein each of the plurality of second pads (140) is wider than each of the plurality of first pads (130).

Regarding claim 8, Figures 1-9 of CHOI disclose that the display device of claim 7, wherein each of the plurality of second circuit pads (230) is wider than each of the plurality of first circuit pads (220).

Regarding claim 9, Figures 1-9 of CHOI disclose that the display device of claim 1, wherein the first conductive balls (320, Figure 5) are divided into a plurality of first row groups arranged in a first direction (DR1, [0048]) while being spaced a first distance from each other, and the second conductive balls (330) are divided into a plurality of second row groups arranged in the first direction while being spaced a second distance from each other.

Regarding claim 10, Figures 1-9 of CHOI disclose that the display device of claim 9, wherein the second distance is greater than the first distance in the first direction (330 having more space in DR1 than the space between 320 in DR1 direction).

Regarding claim 11, Figures 1-9 of CHOI disclose that the display device of claim 1, wherein the display substrate comprises: a base substrate (120); and a circuit element layer disposed on a top surface of the base substrate and comprising the first pads (130) and the second pads (140), wherein the plurality of second pads (140 at I) are closer to an end (outer end of 120) of the base substrate (120) than the plurality of first pads (130 at I’) in a plan view (in Figure 2).

Regarding claim 12, Figures 1-9 of CHOI disclose that the display device of claim 11, wherein the circuit board (200) comprises: a first portion (bonded portion) facing the top surface of the base substrate (120); and a second portion (next to the bonded portion at edge) disposed adjacent to the first portion and facing the other surface of the base substrate ( since 120 is bent and 210 is flexible based on Figure 3).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 13-20 are rejected under 35 U.S.C. 103 as being obvious over CHOI et al (US 20170256583 A1).

Regarding claim 2, Figures 1-9 of CHOI do not explicitly teach that the display device of claim 1, wherein the second density is no lower than about 50% and no higher than about 90% of the first density.



However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 13, Figures 1-9 of CHOI disclose a display device, comprising: 
a display substrate (100, [0034]) comprising a plurality of first pads (130, corresponds to 220 in Figure 4, [0038]) arranged in a first pad area and a plurality of second pads (140, corresponds to 230 in Figure 4) arranged in a second pad area, wherein the first pads and the second pads are arranged in different rows; 
a circuit board (200, [0041]) comprising first circuit pads (220) facing the first pads (130), respectively, and second circuit pads (230) facing the second pads (140), respectively; and 
an adhesive member (300) disposed between the display substrate and the circuit board and comprising an adhesive layer and a plurality of conductive balls (320 and 330) distributed in the adhesive layer, wherein the conductive balls comprise first conductive balls (320) overlapping the first pad area (130) and having a first density, second conductive balls (330) overlapping a first area (inner area near 140) of the second pad area (140) and having a second density, and third conductive balls overlapping a second area (edge at 140) of the second pad area (140) and having a third density, wherein the first area (inner area near 140) is disposed between the first pad area (of 130) and the second area (edge area near 140).



CHOI does no teach wherein the third density is less than each of the first density and the second density.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 14, Figures 1-9 of CHOI do not explicitly teach that the display device of claim 13, wherein the third density is equal to or greater than about 50% and equal to or less than about 90% of the first density or the second density.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 15, Figures 1-9 of CHOI discloses that the display device of claim 13, wherein the first conductive balls (320, edge region) are divided into a plurality of first row groups arranged in a first direction (DR1) while being spaced a first gap from each other, wherein the second conductive balls (320, inner region) are divided into a plurality of second row groups arranged in the first direction while being spaced a second gap from each other, and wherein the third conductive balls (320) are divided into a plurality of third row groups arranged in the first direction while being spaced a third gap from each other.

Regarding claim 16, Figures 1-9 of CHOI discloses that the display device of claim 15, wherein the third gap (between 330 at the edge region) is greater than each of the first gap (gap in 320 at the edge region) and the second gap (gap in 320 at inner region).

Regarding claim 17, Figures 1-9 of CHOI discloses that the display device of claim 13, wherein a first gap between two neighboring first pads (130/220) of the first pads is less than a second gap between two neighboring second pads of the second pads (140/230).

Regarding claim 18, Figures 1-9 of CHOI do not explicitly teach that the display device of claim 13, wherein the first density is substantially the same as the second density.


However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 19, Figures 1-9 of CHOI disclose an adhesive member (300), comprising: 
an adhesive layer comprising a first conductive area (AA, [0038]) and a second conductive area (BB), which are divided into different rows; and 
a conductive group comprising a plurality of first conductive balls (320, [0044]) distributed in the first conductive area and a plurality of second conductive balls (330) distributed in the second conductive area, wherein a first density of the plurality of first conductive balls (320) overlapping the first conductive area (AA) among the conductive balls is greater than a second density of the plurality of second conductive balls (330) overlapping the second conductive area among the conductive balls.

CHOI does not explicitly teach that the second density is equal to or greater than about 50% and equal to or less than about 90% of the first density.

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 20, Figures 1-9 of CHOI disclose that the adhesive member of claim 19, wherein the first conductive balls (320, [0044]) comprise a plurality of first row groups arranged in a first direction (DR1) while being spaced a first gap in a row unit from each other, the second conductive balls (330) comprise a plurality of second row groups arranged in the first direction while being spaced a second gap in a row unit from each other, and the second gap is greater than first second gap (spacing between 330 is greater).



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAJA AHMAD/Primary Examiner, Art Unit 2813